SHAFTER, J.
Demurrer to the complaint for want of facts and on the ground of uncertainty. 'The demurrer was sustained, and the plaintiff declining to amend, judgment was entered for the defendant.
The complaint contains three counts. The second count in the original complaint is sufficient both in substance and form; the other two are uncertain and perhaps substantially defective. But inasmuch as the demurrer was to the whole complaint instead of being limited to the defective counts, it should have been overruled.
Judgment reversed and cause remanded.
We concur: Rhodes, J.; Currey, J.; Sawyer, J.; Sanderson, C. J.